Citation Nr: 0629043	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to separate initial schedular 10 percent 
disability ratings for bilateral tinnitus.

2.  Entitlement to an initial, compensable  rating for 
chronic lumbosacral strain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for alopecia.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1978 
to September 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision in 
which the RO granted service connection and assigned an 
initial rating for tinnitus, as well as granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for chronic lumbosacral strain, each effective July 
24, 2001.  In the same rating decision, the RO denied service 
connection for hypertension, for alopecia, for claimed 
ligament damage to the bilateral knees, and for bilateral 
hearing loss.

The appellant filed a Notice of Disagreement (NOD) in 
September 2002 with the denial of all claims except the claim 
involving hearing loss; he filed a separate NOD with the 
denial of service connection for hearing loss in April 2003.  
The RO issued a Statement of the Case (SOC) in August 2003, 
and the appellant filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in October 2003.

In February 2003, the appellant requested separate ratings 
for bilateral tinnitusthe RO issued a rating decision denying 
the claim in September 2003.  The appellant filed an NOD in 
December 2003, and the RO issued an SOC the same month.  The 
appellant's representative filed a VA Form 646 (Statement of 
Accepted Representative in Appealed Case) in June 2004 that 
the RO accepted as a substantive appeal in lieu of a VA Form 
9.

Inasmuch as the matters pertaining to tinnitus and 
lumbosacral strain involve disagreement with the initial 
ratings assigned following grants of service connection, the 
Board has characterized those issues in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing claims for higher initial ratings from claims 
for increase for already service-connected disability).  

In October 2005, the appellant and his wife testified during 
a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.   
During the hearing, the veteran requested, and the 
undersigned granted, a 60-day abeyance for the submission of 
additional evidence.  In January 2006, the appellant 
submitted Air Force medical records with a waiver of initial 
RO jurisdiction.  The Board accepts this additional evidence 
for inclusion into the record on appeal.  See 38 C.F.R. § 
20.800.

The Board's decision on the claims for initial separate 
schedular ratings for bilateral tinnitus, as well as the 
claims for service connection for hypertension, alopecia, a 
bilateral knee disability, and bilateral hearing loss, is set 
forth below.  The claim for a higher initial rating for 
chronic lumbosacral strain is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action on his part 
is required.


FINDINGS OF FACT

1.  All notification and assistance action necessary to 
fairly adjudicate the claims herein decided has been 
accomplished.

2.  The appellant experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.  

3.  Hypertension was not shown in service or for many years 
thereafter, and there is  there is no competent medical 
evidence of nexus between current hypertension and the 
appellant's  military service.

4.  The appellant was treated for alopecia during military 
service, then suspected to be associated with use of 
medication.  Although the condition was not shown to be 
chronic in service, and there is no specific medical opinion 
linking current alopecia to service, the appellant has been 
treated for recurrent alopecia areata since his discharge and 
his most recent VA medical examination confirmed active 
alopecia areata.  

5.  While the appellant was treated intermittently in service 
for knee pain, there is no medical evidence of treatment for 
any knee problems  since his discharge, and there is no  
medical evidence of nexus between any current knee problems 
and the appellant's military service.

6.  There is no competent evidence of hearing loss in either 
ear to an extent recognized as a disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The claim for separate schedular 10 percent disability 
ratings for bilateral tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002-2005).  

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

3.  With resolution of all reasonable doubt in the 
appellant's favor, the criteria for service connection for 
alopecia are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

4.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

5.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

At the outset, the Board notes that, as regards the claim for 
separate disability ratings for bilateral tinnitus, the Board 
notes that the appellant and his representative have been 
notified of the reasons for the denial of the claim, and have 
been afforded the opportunity to present evidence and 
argument with respect to the claim; the Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the appellant.  As will be explained below, 
the claim lacks legal merit.  As the law, and not the facts, 
is dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

As regards the remaining claims herein decided, the Board 
finds that, considering the record in light of the above, all 
notification and development action needed to render a fair 
decision on each claim has been accomplished.  

In May 2002, the RO sent to the appellant a pre-rating notice 
letter him that in order to establish entitlement to service-
connected compensation benefits, the evidence must show three 
things: an injury in military service or a disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
appellant was given an opportunity to respond before the RO 
issued the September 2002 rating decision.  Accordingly, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claims.

The Board notes that the RO's letter in May 2002 informed the 
appellant of the provisions of the VCAA, including VA's 
duties to notify and assist.  The letter advised the 
appellant that VA is required by the VCAA to make reasonable 
efforts to help the claimant to get evidence necessary to 
support a claim, and that VA would try to help the appellant 
to obtain such things as medial records, employment records, 
or records from other Federal agencies.  The letter asked the 
appellant to inform VA of evidence showing continuity of 
medical treatment and to authorize VA to procure records from 
medical facilities that provided treatment to the appellant 
since his discharge from service.  The Board finds that these 
documents meet the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted or identified evidence in support of his claims for 
service connection.  Given these facts, as well as the RO's 
instructions to him, the Board finds that the appellant has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In the matters now before the Board, the May 2002 notice 
letter was sent to the appellant before the rating action on 
appeal.  Hence, Pelegrini's timing of the notice requirement 
has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the appellant's veteran status is not an issue, 
and as noted above the RO sent the appellant a letter in May 
2002 that cited existence of a disability and connection 
between the disability and military service.  While the  
record does not show that the RO advised the appellant in 
regard to degree of disability or effective date, on these 
facts, such omission is harmless.  The Board's decision 
herein grants service connection for alopecia.  While the 
decision also denies service connection for hypertension, for 
a bilateral knee disability, and for bilateral hearing loss, 
in connection with those claims, no effective date or rating 
is being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the matters 
herein decided.  As indicated below, associated with the 
claims file are the appellant's complete service medical 
records (SMRs) (to include from Eglin Air Force Base (AFB) in 
Florida, as well as post-service treatment records from the 
Malcolm Grow Medical Center at Andrews Air Force Base (AFB); 
the veteran has identified no other medical provider as 
having relevant records for development.  In connection with 
these claims, the appellant has also been afforded a number 
of VA examinations, and he his wife were afforded a Board 
hearing in which to present evidence and argument in support 
of the appellant's claims; reports of those examinations and 
the transcript of the Board hearing are of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional, existing, pertinent evidence that needs to be 
obtained in connection with any of the claims herein decided.  
The Board also finds that the record presents no basis for 
further development to create any additional evidence to be 
considered in connection with these claims (to include, as 
addressed below, arranging for the appellant to undergo any 
further evaluation in connection with any of the claims).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each of the claims herein 
decided.



II.  Analysis

1. Service connection for hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may presumed, for certain chronic 
diseases, such as cardiovascular diseases to include 
hypertension, which are manifested to a compensable degree 
(10 percent for hypertension) within a prescribed period 
after discharge from service (one year for hypertension), 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

According to service medical records, in August and September 
1988 the appellant was referred for 5-day blood pressure 
evaluations due to blood pressure of 140/98; his blood 
pressure at the end of the evaluation was 120/90 and noted as 
"normal evaluation."  The appellant's retirement physical 
in August 1998 showed heart as "normal" and recorded a 
current blood pressure of 115/70 and pulse of 52.  
Accordingly, the service medical records show that the 
appellant was identified in service as having a tendency 
toward elevated blood pressure, but there is no indication 
that he was actually diagnosed with hypertension during 
service or that he was prescribed medication for hypertension 
during service, and the separation examination report 
reflects no findings or diagnosis of hypertension at the time 
of his discharge.  Accordingly, there isno objective evidence 
that hypertension was present during service.    

 There also is no medical evidence that hypertension was 
present, to a compensable degree, within the first post-
service year.  Treatment records from Andrews Air Force Base 
(AFB) for the first year after the appellant's discharge 
(September 1998 to September 1999) show blood pressure 
readings of 132/70, 137/88, 142/82, and 147/95 in March 1999, 
and 132/78 in May 1999.  The Board notes that the reading of 
147/95 was hypertensive by VA standards.  However, a 
compensable (10 percent) rating for hypertension requires 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or history of diastolic 
pressure 100 or more with requirement of continuous 
medication to control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  As the appellant's single hypertensive reading would 
not be compensable, the criteria for presumptive service 
connection for hypertension are not met.  

The appellant had a VA compensation and pension (C&P) 
examination in May 2002 during which his blood pressure was 
130/90 and the examiner diagnosed borderline hypertension, 
not under medication.  In a subsequent VA medical examination 
in May 2003 the appellant's blood pressure was 166/106 
sitting; the examiner's diagnosis was hypertension on medical 
therapy, apparently uncomplicated to date.  The Board notes 
that the May 2003 examination, five years after the 
appellant's discharge, reflects the earliest medical 
diagnosis and documentation of compensable hypertension of 
record.  The Board also points out that the May 2003 examiner 
did not comment on the etiology of the veteran's 
hypertension, and neither the appellant nor his 
representative has presented, identified, or alluded to the 
existence of a medical opinion establishing a nexus between 
hypertension and the appellant's military service.  

In view of the  above, the Board finds that service 
connection for hypertension must be denied.  The medical 
evidence of record substantiates that the appellant currently 
has the disability claimed, i.e. hypertension.  However, the 
Board notes that a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, 
there is no medical evidence of an etiological link (nexus) 
between the appellant's currently diagnosed hypertension and 
his military service; as such, the claim for service 
connection for hypertension must be denied.
  
The appellant's representative has asked the Board to remand 
this claim for another VA medical examination to obtain 
information as to the etiology and current severity of the 
appellant's hypertension, particularly noting that previous 
examinations did not measure blood pressure via readings 
taken two or more times on at least three different days.  
The Board finds that a new medical examination is .not 
warranted in connection with this claim.  In determining a 
rating for service-connected hypertension, blood pressure 
readings must be taken two or more times on at least three 
different days; see 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1).  However, since the appellant's hypertension is not 
service connected, neither the cited provisions of the rating 
schedule nor his current symptomatology are relevant at this 
point.  Moreover, there is no rule that a physician must 
conduct blood pressure readings over a three-day period 
merely to diagnose whether a patient is or is not 
hypertensive.  Accordingly, the representative's request for 
another medical examination is without merit.

The Board has considered the veteran's and his wife's 
assertions advanced in connection with the current claim.  
However, this case turns on a medical matter-here, whether 
there is a nexus between current hypertension and service-
and it is within the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994) claim on 
appeal.  As laypersons without the appropriate medical 
training and expertise, neither the veteran nor his wife is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Under these circumstances, the claim for service connection 
for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
competent evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Entitlement to service connection for alopecia

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when the condition noted during service is not, in 
fact, shown to be chronic.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

According to service medical records, the appellant was 
treated in December 1994 for hair loss in the scalp, possibly 
due to medication; the clinician's impression was alopecia.  
The appellant was treated again in January 1998 for mild 
alopecia in the scalp and beard with spontaneous regrowth.  
The report of the appellant's retirement examination in 
August 1998 included notations that the skin was "normal" 
and that head/neck/scalp were "abnormal" due to keloids on 
the back of the neck. 

A June 2000 dermatology note from Andrews AFB shows that the 
appellant complained of balding spots on the head and beard.  
The dermatologist's impression was suspected alopecia areata.

On VA dermatology examination in June 2002, the examiner 
diagnosed no current evidence of alopecia areata, but history 
quite consistent with that diagnosis.
  
In September 2002, the RO denied service connection on the 
basis that alopecia is a congenital or developmental defect 
not related to military service and therefore not subject to 
service connection.

On VA dermatology examination in May 2003, the appellant  
reported that he had experienced hair loss in the neck and 
beard area two months previously.  The examiner's diagnosis 
was alopecia areata, active lesion seen in the beard area. 

During the October 2005 Board hearing, the appellant 
testified that he began experiencing dime-sized patches of 
hair loss in the early 1990s; treatment consisted of steroid 
injections, and hair would grow back after several months.  
He was never informed of a diagnosis for the condition during 
service, and no physicians have ever told him that his 
current alopecia is the same condition that he had during 
military service.  His last treatment for the condition was 
in approximately 2000.

In this case, the evidence shows that the appellant was 
treated for alopecia in service.  .While the condition was 
then possibliy deemed associated with use of medication, not 
shown to be chronic, and there is no specific medical opinion 
linking any current alopecia to service, the veteran's has 
asserted (in hearing testimony and in connection with medical 
evaluation and treatment) that the condition has recurred, at 
intervals, since his discharge, and there is medical evidence 
establishing at the appellant had active alopecia areata at 
the time of his last VA medical examination. ,   This 
evidence suggests that a prima facie case for service 
connection has been presented.  While the RO denied the claim 
for service connection on an unsupported finding that 
alopecia is a congenital or developmental defect, this 
conclusion is not supported by  medical evidence available to 
the Board.  Stedman's Medical Dictionary defines alopecia 
areata as "a common condition of undetermined etiology" 
(Stedman's Medical Dictionary, 27th Ed. (2000), p. 50), and 
articles on dermatology-related internet sites characterize 
alopecia areata as an autoimmune hair loss disease in which 
the role of heredity and environmental factors in triggering 
disease initiation and exacerbation remains almost entirely 
speculative (see, e.g., Epidemiology and Genetics of Alopecia 
Areata, A.J. McDonough A.J. and R. Tazi-Ahnini, Clin. Exp. 
Dermatol. 2002, 27:402-409).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

In view of the foregoing, and with resolution of all 
reasonable doubt in the appellant's favor, the Board finds 
that service connection for alopecia is warranted.  

3.  Service connection for a bilateral knee disability 

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

According to service medical records, the appellant was 
treated in service for left knee pain in June 1985, September 
1985 and April 1986, and for left knee effusion in January 
1987.  He was treated for right knee pain in April 1985 and 
August 1988.  X-ray of the left knee in September 1990 showed 
no significant abnormalities.  The report of the appellant's 
retirement physical in August 1998 showed musculoskeletal 
systems as "normal."  

The appellant's treatment records from Andrews AFB after his 
discharge reflect no complaint of or treatment for any knee 
problems.

During a May 2002 VA examination, the appellant reported a 
20-year history of pain and swelling in both knees, 
exacerbated by strenuous activity and alleviated by rest and 
ibuprofen.  The appellant stated that he had seen a private 
physician without specific diagnosis, and that he had been 
forced to avoid most strenuous activities.  The examiner 
diagnosed ligament damage to both knees, but did not offer 
any comment as to the etiology of such damage.

On VA medical examination in May 2003, the appellant reported 
recurrent bilateral knee pain since 1985.  He was observed to 
walk with a limp and use no support.  The knees had no 
tenderness to palpation; there was a slight swelling of the 
right knee without deformity.  Right knee range of motion was 
from 0 to 150 degrees, and left knee range of motion was from 
0 to 125 degrees, without evidence of pain, weakness, 
fatigability or incoordination.  X-ray of the knees revealed 
minimal early degenerative arthritis.  The examiner's 
assessment was recurrent bilateral knee pain, with no 
diagnosis established.    

During the October 2005 Board hearing, the appellant 
testified that his knees usually do not give him trouble on 
awakening, but cause difficulty while walking.  He indicated 
that he did not  remember any specific knee trauma in 
service, but he stressed his knees climbing telephone poles.  
During service, he was given ibuprofen and muscle relaxers 
for his knee pain.  The appellant and his wife both testified 
that the appellant experienced continuous knee problems since 
his retirement from service.

An X-ray taken in conjunction with the appellant's most 
recent VA medical examination in May 2003 revealed evidence 
of early degenerative arthritis; this establishes current 
knee disability.  However, service connection for such 
disability must be denied in the absence of evidence of a 
nexus between right or left knee arthritis and service.

As noted above, arthritis of either knee was not shown in 
service.  While arthritis is among the chronic diseases for 
which presumptive service connection is available, if 
manifested to a degree of 10 percent disabling within the 
first post-service year (see 38 U.S.C.A. §§ 1101,1112, 1113; 
38 C.F.R. §§ 3.3907, 3.309(a)), in this case there is no 
evidence that arthritis was present to any degree prior to 
May 2003.  The record also contains no medical opinion 
establishing a nexus between any current arthritis of either 
knee and the appellant's service, and neither he nor his 
representative has identified or even alluded to the 
existence of any such opinion.  Moreover, for the reasons 
stated above, neither the veteran's nor his wife's lay 
assertions on the question of medical nexus have no probative 
value.  See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. 
App. at 186.  

Under these circumstances, the claim for service connection 
for bilateral knee disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of any competent evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

4.  Service connection for bilateral hearing loss

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Under the provisions of 38 C.F.R. § 3.385 (2005), impaired 
hearing is considered to be a disability for VA purposes when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

According to service medical records, the appellant was 
treated in service, in August 1981, for reported hearing loss 
associated with his duties on the flight line; the 
clinician's impression was wax blockage.  The veteran 
underwent testing for hearing loss in August 1982; the 
audiologist's impression was moderate sensorineural hearing 
loss (SNHL) in the right ear at 8,000 Hertz and mild-to-
moderate SNHL in the left ear from 4,000 to 8,000 Hertz, but 
within normal limits at all other frequencies.  



Audiological evaluation conducted in connection with the 
appellant's retirement examination  in August 1998 revealed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20    
10  
15  
10  
20  
40  
LEFT
20
15  
15  
20  
25  
65  

On VA audiological evaluation in May 2002, the appellant 
reported hearing loss during service and after discharge, and 
reported history of noise exposure in service (exposure to 
noise of aircraft engines).  Pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20    
20  
15  
5  
25  
16  
LEFT
20
20  
15  
10  
35  
20  

Speech recognition scores were 98 percent bilaterally.  The 
examiner's diagnosis for rating purposes was hearing within 
normal limits bilaterally in the ranges 500 to 4,000 Hertz, 
with the exception of mild SNHL at 4,000 Hertz in the left 
ear.  Word recognition ability met the normal rating 
standards bilaterally.

During his October 2005 Board hearing, the appellant 
testified that his military duties included work in the 
flight line area.  The appellant's wife testified that  
during military service she noticed that the appellant was 
sometimes unable to hear what she was saying.  She 
alsotestified that the appellant's hearing has deteriorated 
since his last VA audiological examination in 2002.

The appellant had an audiology evaluation at Malcolm Grow 
Medical Center (at Andrews AFB) in November 2005.  The 
examiner's evaluation for the right ear was normal hearing at 
250 to 4,000 Hertz, and mild-to-moderate SNHL at 6,000 to 
8,000 Hertz.  The evaluation of the left ear was normal 
hearing at 250 to 3,000 Hertz and moderate-to-severe SNHL at 
4,000 to 8,000 Hertz.  Word recognition ability was excellent 
bilaterally.

The evidence cited to above clearly establishes that, while 
some hearing loss is shown, the appellant simply has not been 
shown, by competent evidence, to have hearing loss, in either 
ear, to an extent recognized as a disability for VA purposes.  
As such, there is no current disability upon which to 
predicate a grant of service connection.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, where, as here, the competent 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

While the appellant's representative asked that the claim be 
remanded for a new VA audiological evaluation, the Board 
notes that several evaluations have already been accomplished 
in this case.  Moreover, in the absence of evidence even 
suggesting current hearing loss disability, the Board finds 
that a prima facie claim for service connection has been met; 
hence, any further examination in connection with this claim 
is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).  

Under these circumstances, the claim for service connection 
for a bilateral hearing loss must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of any competent evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56.




ORDER

Service connection for hypertension is denied.

Service connection for alopecia is granted.

Service connection for bilateral knee disability is denied.

Service connection for bilateral hearing loss is denied.


REMAND

In this case, the Board finds that further RO notification 
and development action is needed to fairly adjudicate the 
claim for an initial, compensable initial rating for 
lumbosacral strain.

First, in regard to notice, the Board notes that the Federal 
Circuit recently held that the VCAA requires "a deliberate 
act of notification directed to meeting the requirements of 
section 5103, not an assemblage of bits of information drawn 
from multiple communications issued for unrelated purposes."  
Mayfield v. Nicholson, 444 F.3d 1328, 1332-1333 (Fed. Cir. 
2006).  In this case, the appellant was advised of the 
elements to establish entitlement to service connection, but 
he has not been advised of the elements required to support a 
claim for a higher initial rating for a service-connected 
disability.  Therefore, the next correspondence to the 
appellant should specifically inform him of what is required 
to support this claim.

Second, the Board notes that the RO rated the appellant's 
lumbosacral strain as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  The RO's last adjudication of this issue was in 
August 2003.  However, effective September 26, 2003, VA 
revised the criteria for  evaluating  musculoskeletal 
diseases and injuries of the spine.  See 68 Fed. Reg. 51, 
454-458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (April 10, 
2000) and 7-2003 (November 19, 2003).  

To ensure that the veteran's procedural rights are protected, 
insofar as he and his representative being given adequate 
notice of the revised applicable criteria, and an opportunity 
to furnish information and/or evidence pertinent to that 
criteria, RO adjudication of the claim in light of the 
revised criteria, in the first instance, is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, as 
adjudication of the claim must involve consideration of both 
the former and revised applicable criteria, with due 
consideration given to the effective date of the change in 
criteria, as indicated above, the Board finds that medical 
findings responsive to the revised criteria are needed to 
properly adjudicate the claim remaining on appeal.  

Hence, the RO arrange for the appellant to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The appellant is advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member.  If the appellant fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the appellant by the appropriate VA 
medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant one more opportunity to submit 
information and/or evidence pertinent to his service-
connected lumbosacral spine disability.  The RO's notice 
letter to the appellant should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A. §  
5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West 2005) (amending the relevant statute to 
clarify that VA may make a decision on a claim prior to the 
expiration of the one-year notice period).  The RO should 
also request that the appellant furnish all pertinent 
evidence in his possession, and ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating for a 
higher initial rating for chronic lumbosacral strain in light 
of the former and revised applicable rating criteria.  In 
adjudicating the claim, the RO should document its 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is appropriate. 

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1  The RO should request that the 
appellant provide sufficient 
information, and, if necessary, signed 
authorization, to enable the RO to 
obtain any additional evidence not of 
record that pertains to the evaluation 
of his lumbosacral spine disability.  
The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should ensure that its notice to the 
appellant meets the requirements of the 
decision in Dingess/Hartman, cited to 
above.  The RO's letter should clearly 
explain to the appellant that he has a 
full one-year period to respond 
(although VA may decide the claim 
within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses  
from each contacted entity have been 
associated with the claims file, or after 
the time period for the appellant's 
response has expired, the RO should 
arrange for the appellant to undergo 
appropriate VA medical examination of the 
lumbosacral spine, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
the examine the appellant, and the report 
of examination should include discussion 
of the appellant's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail. 

The examiner should conduct  range of 
motion testing of the low back, expressed 
in degrees.  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

Further, the physician should indicate 
whether the veteran experiences localized 
tenderness, muscle spasm, or guarding; 
and, if so, whether such muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The physician should 
also indicate whether the veteran has any 
anklyosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable).  

The physician should set forth all 
examination findings as well as the 
complete rationale for all conclusions 
reached in a printed (typewritten) 
report.

5.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

6.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim 
for an initial, compensable rating for 
chronic lumbosacral strain in light of 
all pertinent evidence and legal 
authority (to specifically include the 
former and revised (effective September 
26, 2003) applicable rating criteria, 
as appropriate).  In adjudicating the 
claim, the RO should document its 
consideration of whether "staged 
rating", pursuant to Fenderson (cited 
to above), is appropriate

8.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a supplemental SOC that includes 
citation to and discussion of any 
additional legal authority considered-
to specifically include the revised 
criteria for rating disabilities of the 
spine, effective September 26, 2003-as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


